Dear Mr. Caldwell:
This office is in receipt of your opinion request in which you ask if marriages performed by a retired justice of the peace, no longer authorized to perform marriages, are good and valid. Specifically, a retired justice of the peace, who according to the records of the secretary of state, has served only sixteen years as justice of the peace, has in good faith performed numerous marriage ceremonies since his date of retirement/resignation. You ask if this retired justice of the peace may continue to perform marriage ceremonies.
LSA-R.S. 9:203 (c), states as follows:
      A justice of the peace who has served a total of eighteen years in that capacity, and who thereafter voluntarily retires from office or chooses not to run for re-election, shall retain his authority to perform marriage ceremonies within the territorial limits authorized in subsection A of this section.
If a justice of the peace retires or resigns after only sixteen years of service, he may not continue to perform marriage ceremonies as a justice of the peace. This retired justice of the peace should immediately cease performing marriage ceremonies.
Civil Code Article 91, states as follows:
      The parties must participate in a marriage ceremony performed by a third person who is qualified, or reasonably believed by the parties to be qualified to perform the ceremony. The parties must be physically present at the ceremony when it is performed.
The 1987 revision comments to Civil Code Article 91, state in pertinent part:
      (c) A "person . . . reasonably believed by the spouses to be qualified" to perform a marriage ceremony may include any member of the class of persons generally recognized as empowered to perform such ceremonies, whether or not properly registered to do so. The expression may be broadly construed to prevent the annulment of marriages for technical reasons reasonably beyond the control of the intended spouses.
Based on the assumption that the parties who were married reasonably believed that the retired justice of the peace was qualified to perform the ceremony, it is our opinion that these marriages are good and valid marriages
We hope the foregoing sufficiently addresses your concerns. If our office may be of any further assistance, please do not hesitate to contact us.
Yours very truly,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                        By: J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:glb